Title: To Benjamin Franklin from John Almon, 6 December 1774
From: Almon, John
To: Franklin, Benjamin


Sir
Decr. 6 1774
There having been only a small number printed, because upon so beaten a subject, one is doubtful of success, till the Public opinion can be taken; but this pamphlet being much approved, it is probable that it will be reprinted. Should be glad therefore of notice of any errors (per penny post, or otherwise). I am sorry you have had the trouble to send twice, it was owing to a mistake. I am Sir your very much obliged and most obedient Servant
J  Almon
 
Addressed: Dr Franklin
